                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CR-089-KDB-DCK

 UNITED STATES OF AMERICA,                                )
                                                          )
                 Plaintiff,                               )
                                                          )
     v.                                                   )   ORDER
                                                          )
 TRAVIS JUSTIN STOUT,                                     )
                                                          )
                 Defendant.                               )
                                                          )


          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 20) filed May 15, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Motion to Continue and Motion for Inquiry of Counsel

contains sensitive and private information that is inappropriate for public access. Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

20) is GRANTED, and the Motion To Continue and Motion for Inquiry of Counsel (Document

No. 21) is sealed until further Order of this Court.



                                   Signed: May 18, 2020




          Case 5:19-cr-00089-KDB-DCK Document 22 Filed 05/18/20 Page 1 of 1
